Title: From George Washington to Clement Biddle, 8 April 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 8th April 1798

Your letter of the 25th Ulto is before me, but I have not yet heard of the arrival of Captn Tice at Alexandria.
Not being able to wait any longer for Oznabrigs, I have made

the purchase of what I stood in need of, in Alexandria—further enquiry therefore after this article, and the price of it, may be discontinued by you, in Philadelphia, on my Account.
The Bills for the other articles, purchased by you, with the A/c currant, have been received. By the latter, a balance of $138.38 appears against me, but as interest on my Certificates became due the first of this month, and you will have the Coach and other things to sell, belonging to me, I have not remitted it.
About the middle of August, the term for which my present Miller is engaged, will expire; and it is not probable it will be renewed, as he is not, in the first place, though a pretty good Miller, the most industrious man in the world; and in the 2d place, requires an increase of Wages.
His present wages, & allowance of Provisions are: $166⅔ pr ann., the first: the 2d ample, but specified. A Cow is allowed to afford Milk, and Wood is furnished and laid at his door; the house is comfortably large, and a Garden adjoining to it. In short I do not see that any convenience is wanting that a person in that line, can reasonably require.
The Mr Lewis’s, formerly, have aided me in procuring Millers; perhaps they could recommend one now. Mr Oliver Evans is much in that line, to him I have wrote, as he is acquainted with my Mill, having fixed some of her Works—and understanding that he lives in Philada I leave the letter open for your perusal before delivery, wishing you to converse with him as well as the Mr Lewis’s on the subject of it, & inform me of the result. My enquiries, as you will perceive, go no further at present than to discover a fit character, who would be willing to engage on the terms here mentioned, & could be here by the middle of Augt—With esteem—I am Dear Sir Yr Obedt Servt

Go: Washington

